** SCHOOL BOARD — ANNEXATION — CONTRACT ** WHAT IS THE VALIDITY OF A CONTRACT MADE BY THE BOARD OF EDUCATION OF A DEPENDENT SCHOOL DISTRICT WITH A TEACHER ON JULY 11, 1950, WHERE A PETITION FOR THE ANNEXATION OF SAID DEPENDENT SCHOOL DISTRICT TO AN INDEPENDENT SCHOOL DISTRICT HAD BEEN PREVIOUSLY FILED WITH THE COUNTY SUPERINTENDENT OF SCHOOLS ON JUNE 28 OR JUNE 29, 1950, AND NOTICES OF AN ELECTION TO VOTE ON THE ANNEXATION ON JULY 14, 1050, HAD BEEN DULY POSTED, AND THE ANNEXATION WAS EFFECTED LATER. . . . UNDER THE CIRCUMSTANCES THE BOARD OF EDUCATION OF THE ANNEXING SCHOOL DISTRICT SHOULD NOT RECOGNIZE SAID CONTRACT AS A VALID "DEBT" OR "OBLIGATION" OF THE ANNEXED DEPENDENT SCHOOL DISTRICT, AND SHOULD REFUSE TO PAY SAID TEACHER UNLESS AND UNTIL IT IS ORDER BY THE COURT.  (TEACHER CONTRACT, LIABILITY) CITE: 62 O.S. 479 [62-479], 70 O.S. 6-1 [70-6-1] (J. H. JOHNSON)